FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 NORMAN DJUANA,                                   No. 07-73255

               Petitioner,                        Agency No. A079-566-536

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Norman Djuana, native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision on a motion to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
reopen for abuse of discretion. Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th

Cir. 2005) (en banc). We deny the petition for review.

       The BIA did not abuse its discretion in concluding that the new evidence

Djuana submitted did not show prima facie eligibility for relief because the

evidence only established there was on-going general strife in Indonesia and did

not show any individualized risk to Djuana. See Konstantinova v. INS, 195 F.3d
528, 530 (9th Cir. 1999).

       We reject Djuana’s contention that the BIA used the wrong standard in

denying his motion to reopen, and we reject his contention that the BIA required

him to submit affidavits.

       PETITION FOR REVIEW DENIED.




JLA/Research                              2                                    07-73255